UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-30479
                           Summary Calendar



                        BENJAMIN BOYD; ET AL.,

                                                           Plaintiffs,

                           LARRY E. BROOME,

                                                 Intervenor-Appellant,

                                versus


              CHARLES C. FOTI, JR., Individually and in
         his capacity as Criminal Sheriff of Orleans Parish;
            THE ORLEANS PARISH CRIMINAL SHERIFF’S OFFICE,

                                                 Defendants-Appellees.



            Appeal from the United States District Court
                for the Eastern District of Louisiana
                            (94-CV-204-B)

                          December 27, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     For this action under the Fair Labor Standards Act, Larry E.

Broome, formerly counsel for Plaintiffs, appeals his attorney’s

fees award of $1,500.    We review for abuse of discretion.    Purcell

v. Seguin State Bank & Trust Co., 999 F.2d 950, 961 (5th Cir.

1993).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Broome originally appealed from an interim fee order which “is

not a final judgment, and thus may be          reviewed only if the

collateral order doctrine applies”.   Walker v. U.S. Dep’t of Hous.

& Urban Dev., 99 F.3d 761, 766 (5th Cir. 1996) (emphasis added).

However, because final judgment has been entered on Broome’s fee

award, we have jurisdiction.

     After reviewing the record and briefs, we find that the

district court did not abuse its discretion.    Purcell, 999 F.2d   at

961-62.   Accordingly, we DENY as moot Appellee Foti’s motion to

compel Broome to correct, and to strike portions of, Broome’s

record excerpts.   Broome’s request for additional attorney’s fees

based on Appellee’s alleged filing of a frivolous motion, and

Appellee’s request for sanctions pursuant to FED. R. APP. P. 38, are

also DENIED.   Broome’s unopposed motions to supplement the record

are GRANTED.



                                                         AFFIRMED




                                 2